Not for Publication in West's Federal Reporter
                 Citation Limited Pursuant to 1st Cir. Loc. R. 32.3

          United States Court of Appeals
                          For the First Circuit

No. 05-1354

                              IRIS MONROUZEAU,

                           Plaintiff, Appellant,

                                        v.

              ASOCIACIÓN DEL HOSPITAL DEL MAESTRO, INC.,

                           Defendant, Appellee.


          APPEAL FROM THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF PUERTO RICO

      [Hon. Raymond L. Acosta, Senior U.S. District Judge]


                                     Before

                   Lynch and Howard, Circuit Judges,

                            and Restani,* Judge.


     Mariángela Tirado-Vales, with whom Ricardo Collazo-Suarez was
on brief, for appellant.
     Miriam González Olivencia for appellee.



                              November 3, 2005




     *Chief Judge of the United States Court of International
Trade, sitting by designation.
               Per   curiam.    Plaintiff         Iris   Monrouzeau     appeals   the

district court's entry of summary judgment in favor of defendant

Asociacíon del Hospital del Maestro, Inc. (Hospital), on the ground

that her suit, brought pursuant to the Emergency Treatment Active

Labor Act (EMTALA), 42 U.S.C. § 1395dd, following the death of her

mother at the Hospital, was untimely. Monrouzeau concedes that the

suit was brought outside EMTALA's two-year statute of limitations,

but asserts that there is a genuine issue of material fact whether

an earlier malpractice action filed by her against the Hospital and

several of its physicians in the Puerto Rico Court of First

Instance should toll the running of EMTALA's limitations period.

               Monrouzeau's argument is largely premised on an assertion

that she timely pleaded an EMTALA claim in the Commonwealth court

action.       The Hospital contests whether Monrouzeau's Commonwealth

court       complaint   set    forth   an    EMTALA      claim,   and   Monrouzeau's

alternative argument in favor of equitable tolling -- that she did

not learn that she had a viable EMTALA claim until she received a

copy of her expert report in the Commonwealth court action (after

the EMTALA limitations period had run)1 -- tends to support the


        1
      Monrouzeau's late discovery of her federal cause of action
does not make this an appropriate circumstance to apply the
equitable tolling doctrine. This sparingly applied doctrine, see
Irwin v. Dep't of Veterans Affairs, 498 U.S. 89,96 (1990), is
generally available only where circumstances beyond the plaintiff's
control precluded timely filing, see Neverson v. Farquharson, 366
F.3d 32, 42 (1st Cir. 2003). And here, there is no reason to think
that Monrouzeau's late discovery of her federal cause of action was
beyond her control.

                                            -2-
Hospital's position.   But even if we assume, solely for the sake of

argument, that the Commonwealth pleadings did set forth an EMTALA

claim, and even if we further assume, over the Hospital's contrary

argument, that the running of EMTALA's limitations period, in some

cases, may be equitably tolled, Monrouzeau is not entitled to

tolling here.

          That Monrouzeau timely pleaded her federal claim in the

Commonwealth court action -- where she was allowed to have it

adjudicated, see Burks v. St. Joseph Hosp., 596 N.W. 391, 400

(Wisc. 1999) -- does not entitle her to replead it beyond the

statutory window in this parallel federal lawsuit.   See Ramirez de

Arellano v. Alvarez de Choudens, 575 F.2d 315, 319 (1st Cir. 1978)

("[P]rior judicial actions generally do not toll the statute of

limitations, no matter how close their relationship to the case at

bar."); accord Drumm v. Sizeler Realty Corp., 817 F.2d 1195, 1196

n.2 (5th Cir. 1987); Pace Indus., Inc. v. Three Phoenix Co., 813

F.2d 234, 240 (9th Cir. 1987).   So far as we can tell, there are no

additional equities on Monrouzeau's side favoring tolling.      The

equitable tolling doctrine is not a means by which a litigant may

belatedly reconsider a choice to pursue a federal claim in a non-

federal forum.

          Affirmed.




                                 -3-